Name: Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations
 Type: Regulation
 Subject Matter: Europe;  international trade;  beverages and sugar;  tariff policy;  agricultural activity
 Date Published: nan

 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/29 COUNCIL REGULATION (EC ) No 2179/95 of 8 August 1995 providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC ) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations THE COUNCIL OF THE EUROPEAN UNION , Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , pursuant to the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations ( 4 ), the Community undertook to fix the rate of duties of all variable agricultural levies and other non-tariff barriers and to replace them by fixed customs duties from 1 July 1995 ; Whereas the replacement of levies by customs duties could affect the concessions granted pursuant to Annex I of Regulation (EC ) No 3379/94 and could reduce the preferential access to the Community market granted to the associated countries of central Europe; whereas, in order to avoid such a negative effect, these concessions should be adrpted for the second half of 1995 ; Whereas the replacement of variable levies and other barriers by customs duties could affect the concessions granted pursuant to the Europe Agreements and could reduce the preferential access to the Community market granted to the associated countries of central Europe; whereas , in order to ensure a smooth transition to the arrangements applicable from 1 July and to maintain the degree of preference granted , it is therefore necessary to adjust the concessions provided for in those Agreements ; Whereas to that end , and in accordance with the directives adopted by the Council on 6 March 1995 , negotiations r.re currently under way with the countries concerned for the conclusion of protocols amending the Europe Agreements ; whereas ' interim' protocols will cover solely :he trade-related aspects of the amending protocols ; whereas , given the short time-scale involved , however, such interim protocols cannot enter into force on 1 July 1995 ; whereas it is therefore advisable to adjust the concessions as an autonomous measure from that date pending the conclusion and entry into force of the interim protocols, Whereas the Europe Agreements establishing an association between the European Communities and their Member States , of the one part, and the Republic of Hungary, the Republic of Poland , the Slovak Republic , the Czech Republic , Romania and the Republic of Bulgaria , respectively , of the other part ('), hereinafter referred to as ' Europe Agreements ', provide for concessions for certain agricultural products originating in those countries ; whereas those concessions involve reductions in the variable levies under tariff quotas and reductions in customs duties ; Whereas Protocol 3 of the Europe Agreements provides for concessions for certain processed agricultural products originating in those countries; whereas those concessions involve , in due cases , reductions in the variable components provided for in Council Regulation ( EC ) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 2 ); Whereas Council Regulation ( EC ) No 3379/94 ( 3 ) adjusted autonomously and temporarily concessions regarding certain agricultural products granted in the framework of the said Europe Agreements , as a result of the accession of Austria , Finland and Sweden and to take into account the existing trade between those States , of the one part, and the Republic of Hungary, the Republic of Poland , the Slovak Republic , the Czech Republic , Romania and the Republic of Bulgaria , of the other part ; HAS ADOPTED THIS REGULATION: (') OJ No L 347, 31 . 12 . 1993 , p . 1 (Hungary ). OJ No L 348 , 31 . 12 . 1993 , p . 1 ( Poland ). OJ No L 360, 31 . 12 . 1994 , p . 1 ( Czech Republic ). OJ No L 359 , 31 . 12 . 1994, p . 1 ( Slovak Republic . OJ No L 357, 31 . 12 . 1994 , p . 1 (Romania ). OJ No L 358 , 31 . 12 . 1994, p . 1 ( Bulgaria ). Article 1 This Regulation lays down adjustments to the concessions for certain agricultural products provided for ( 2 ) OJ No L 318 , 20 . 12 . 1993 , p . 18 . ( 3 ) OJ No L 366 , 31 . 12 . 1994 , p. 3 . ( 4 ) OJ No L 336 , 31 . 12 . 1994, p . 22 . No L 223/30 EN Official Journal of the European Communities 20 . 9 . 95 in the Europe Agreements with the Republic of Hungary, the Republic of Poland , the Slovak Republic, the Czech Republic, Romania and the Republic of Bulgaria made necessary by the implementation of the Agreement on Agriculture concluded durcing the Uruguay Round Multilateral Trade Negotiations . on 1 July 1995 is greater than the amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in Poland . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 7. The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995, tariff quotas for processed agricultural products originating in Poland for which preference is granted within a tariff quota appearing in Annex VIII to this Regulation and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the amounts applied net of quota during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Poland . The duty applicable within these tariff quotas shall be equal to the average erga omnts amount applied during the previous year . 8 . From 1 July 1995 , and for the products originating in Poland , the duty rates provided for in Annex I to Regu ation (EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . 9 . For the products originating in Poland, the Commission may reduce the specific amount applicable withi i the quota opened in the framework of GATT of 169 000 heads of live bovine animals to ECU 399/t:&gt;nne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 to 9 if it has reassured itself that measures having comparable effects will be implemented simultaneously or as soon as possible by Poland . Article 2 1 . The agricultural products originating in Poland and listed in Annexes Villa , VHIb , Xa , Xb and Xc to the Europe Agreement with the Republic of Poland shall be eligible for the concessions provided for in Annex I to this Regulation . 2 . The processed agricultural products originating in Poland and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the duties provided for in Annex VIII to this Regulation . 3 . On the date of entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 , the concessions provided for in that protocol shall replace those referred to in Annexes I and VIII to this Regulation . 4 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in Poland not listed in Annex I to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in Poland . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995, tariff quotas for agricultural products originating in Poland listed in Annex I to this Regulation , but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Poland . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 6 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995, tariff quotas for processed agricultural products originating in Poland not listed in Annex VIII to this Regulation and for which the new Community customs tariff applicable Article 3 1 . The agricultural products originating in Hungary and listed in Annexes Villa , VHIb , Xa, Xb and Xc to the Europe Agreement with the Republic of Hungary shall be eligible for the concessions provided for in Annex II to this Regulation . 2 . The processed agricultural products originating in Hungary and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the d aties provided for in Annex IX to this Regulation . 3 . On the date of entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 , the concessions provided for in that protocol shall replace those referred to in Annexes II and IX to this Regulation . 20. 9 . 95 FN Official Journal of the European Communities No L 223/31 9 . For the products originating in Hungary, the Commission may reduce the specific amount applicable within the quota opened in the framework of GATT of 169 000 heads of live bovine animals to ECU 399/tonne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 to 9 if it has reassured itself that measures having con' parable effects will be implemented simultaneously or as soon as possible by Hungary . 4 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in Hungary not listed in Annex II to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in Hungary . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in Hungary listed in Annex II to this Regulation, but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community's annual traditional and non-preferential imports originating in Hungary. The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 6 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Hungary not listed in Annex IX to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in Hungary . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 7 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Hungary for which preference is granted within a tariff quota appearing in Annex IX to this Regulation and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the amounts applied net of quota during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Hungary. The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 8 . From 1 July 1995 , and for the products originating in Hungary, the duty rates provided for in Annex I to Regulation ( EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . Article 4 1 . The agricultural products originating in the Slovak Republic and listed in Annexes XIa , Xlb , XII and XIII to the Europe Agreement with the Slovak Republic shall be eligible for the concessions provided for in Annex III to this Regulation . 2 . The processed agricultural products originating in the Slovak Republic and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the duties provided for in Annex X to this Regulation . 3 . On the date of entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 . the concessions provided for in that protocol shall replace those referred to in Annexes III and X to this Regulation . 4 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation ard from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in the Slovak Republic not listed in Annex III to this Regulation and for which the new Community customs tariff applicable on 1 July 19 l&gt;5 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in the Slovak Republic . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in the Slovak Republic listed in Annex III to this Regulation , but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in the Slovak Republic . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . No L 223/32 FN Official Journal of the European Communities 20 . 9 . 95 6 . The Commission may open , according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in the Slovak Republic not listed in Annex X to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in the Slovak Republic . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 7 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in the Slovak Republic for which preference is granted within a tariff quota appearing in Annex X to this Regulation and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the net of quota amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in the Slovak Republic . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 8 . From 1 July 1995 , and for the products originating in the Slovak Republic , the duty rates provided for in Annex I to Regulation ( EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . 9 . For the products originating in the Slovak Republic, the Commission may reduce the specific amount applicable within the quota opened in the framework of GATT of 169 000 heads of live bovine animals to ECU 399/tonne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 to 9 if it has reassured itself that measures having comparable effects will be implemented simultaneously or as soon as possible by the Slovak Republic . 3 . On the date of entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 , the concessions provided for in that protocol shall replace those referred to in Annexes IV and XI to this Regulation . 4 . The Commission may open, according to the rules for application provided for in Article 8 of this Regu ation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in the Czech Republic not listed in Annex IV to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in the Czech Republic . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in the Czech Republic listed in Annex IV to this Regulation, but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in the Czech Republic . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 6 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in the Czech Republic not listed in Annex XI to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in the Czech Republic . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 7 . The Commission may open, according to the rules for application provided for in Article 8 of this Regu ation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in the Czech Republic for which preference is granted within a tariff quota appearing in Annex XI to this Regu ation and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the amounts applied net of quota during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in the Czech Article 5 1 . The agricultural products originating in the Czech Republic and listed in Annexes XIa , Xlb, XII and XIII to the Europe Agreement with the Czech Republic shall be eligible for the concessions provided for in Annex IV to this Regulation . 2 . The processed agricultural products originating in the Czech Republic and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the duties provided for in Annex XI to this Regulation . 20. 9 . 95 FN Official Journal of the European Communities No L 223/33 Republic . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year . 8 . From 1 July 1995 , and for the products originating in the Czech Republic , the duty rates provided for in Annex I to Regulation (EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . 9 . For the products originating in the Czech Republic, the Commission may reduce the specific amount applicable within the quota opened in the framework of GATT of 169 000 heads of live bovine animals to ECU 399/tonne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 to 9 if it has reassured itself that measures having comparable effects will be implemented simultaneously or as soon as possible by the Czech Republic . Article 6 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995, tariff quotas for agricultural products originating in Romania listed in Annex V to this Regulation but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Romania . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 6 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Romania not listed in Annex XII to this Regulation and for which the new Community customs tariff applicable on 1 July 1 M95 is greater than the amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community's annual traditional imports originating in Romania . The duty applicable within these tariff quotas shall be equal to the average erga omnes amounts applied during the previous year . 7 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Romania for which preference is granted within a tariff quota appearing in Annex XII to this Regulation , and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the net of quota amounts applied during the previous year . The volume of these tariff qaotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Romania . The duty applicable within these tariff quotas shall be equal to the average erga omnes ariount applied during the previous year . 8 . From 1 July 1995, and for the products originating in Romania , the duty rates provided for in Annex I to Regulation ( EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . 9 . For the products originating in Romania , the Commission nay reduce the specific amount applicable within the qi ota opened in the framework of GATT of 169 000 neads of live bovine animals to ECU 399/tonne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 :o 9 if it has reassured itself that measures having comparable effects will be implemented simultaneously or as soon as possible by Romania . 1 . The agricultural products originating in Romania and listed in Annexes XIa , Xlb , Xlla and Xllb to the Europe Agreement with Romania shall be eligible for the concessions provided for in Annex V to this Regulation . 2 . The processed agricultural products originating in Romania and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the duties provided for in Annex XII to this Regulation . 3 . On the date of entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 , the concessions provided for in that protocol shall replace those referred to in Annexes V and XII to this Regulation . 4 . The Commission may open , according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995, tariff quotas for agricultural products originating in Romania not listed in Annex V to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community's annual traditional imports originating in Romania . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . No L 223/34 PEN Official Journal of the European Communities 20 . 9 . 95 Article 7 quotas shall be equal to one half of the Community's annual traditional imports originating in Bulgaria . The duty applicable within these tariff quotas shall be equal to the average erga omnes amount applied during the previous year .1 . The agricultural products originating in Bulgariaand listed in Annexes XIa , Xlb, Xllla and XHIb to the Europe Agreement shall be eligible for the concessions provided for in Annex VI to this Regulation . 2 . The processed agricultural products originating in Bulgaria and listed in Protocol 3 to the Europe Agreement referred to in paragraph 1 shall be subject to the duties provided for in Annex XIII to this Regulation . 7 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Bulgaria for which preference is granted within a tariff quota appearing in Annex XIII to this Regulation and for which the new Community customs tariff applicable net of quota on 1 July 1995 is greater than the net of quota amounts applied during the previous year . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional and non-preferential imports originating in Bulgaria . The duty applicable within these tariff quotas shall be equal to the erga omnes amount applied during the previous year . 3 . On the date on entry into force of the interim protocol adjusting the Europe Agreement referred to in paragraph 1 , the concessions provided for in that protocol shall replace those referred to in Annexes VI and XIII to this Regulation . 8 . From 1 July 1995 , and for the products originating in Bulgaria , the duty rates provided for in Annex I to Regulation ( EC ) No 3379/94 shall be replaced by the rates indicated in Annex VII to this Regulation . 4 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in Bulgaria not listed in Annex VI to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the duty and the levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community 's annual traditional imports originating in Bulgaria . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . 9 . For the products originating in Bulgaria , the Commission may reduce the specific amount applicable with n the quota opened in the framework of GATT of 169 000 heads of live bovine animals to ECU 399/ :onne . 10 . The Commission shall only adopt the detailed rules for the application of this Regulation regarding the implementation of the concessions provided for in paragraphs 1 to 9 if it has reassured itself that measures having comparable effects will be implemented simultaneously or as soon as possible by Bulgaria . 5 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for agricultural products originating in Bulgaria listed in Annex VI to this Regulation , but for which the preference is granted within a tariff quota , and for which the new Community customs tariff applicable on 1 July 1995 is greater than the sum of the erga omnes duty and levy applicable on 1 June 1995 . The volume of these tariff quotas shall be equal to one half of the Community's annual traditional and non-preferential imports originating in Bulgaria . The duty applicable within these tariff quotas shall be equal to the sum of the erga omnes duty and levy applicable on 1 June 1995 . Article 8 The Commission shall adopt the detailed rules for the appl cation of this Regulation in accordance with the procedure laid down in Article 23 of Council Regulation ( EEC") No 1766/92 of 30 June 1992 on the common organization of the market in cereals (') and the corresponding provisions of the other Regulations on the common organization of the markets , and, for processed agricultural products, in accordance with the procedure laid down in Article 16 of Regulation ( EC ) No 3448/93 , and , for the remaining products , in accordance with the 6 . The Commission may open, according to the rules for application provided for in Article 8 of this Regulation and from 1 July to 31 December 1995 , tariff quotas for processed agricultural products originating in Bulgaria not listed in Annex XIII to this Regulation and for which the new Community customs tariff applicable on 1 July 1995 is greater than the amounts applied during the previous year . The volume of these tariff (') 0 J No L 181 , 1 . 7 . 1992 , p . 21 . Regulation as last amended b'y Regulation ( EC ) No 3290/94 ( OJ No L 349 , 31 . 12 . 1994, p . 105 ). 20 . 9 . 95 FN Official Journal of the European Communities No L 223/35 procedure laid down in Article 6 of Council Regulation ( EC ) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria , the Czech Republic , Hungary, Poland , Romania and Slovakia and establishing the detailed provisions for adapting these quotas ( 1994 to 1997 ) ( l ). Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July to 31 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1995 . For the Council The President J. SOLANA (&gt;) OJ No L 189 , 23 . 7 . 1994, p. 1 . No L 223/36 FN Official Journal of the European Communities 20 . 9 . 95 ANNEX I LIST OF CONCESSIONS REFERRED TO IN ARTICLE 2 ( 1 ) (') Imports into the Community of the following products originating in Poland shall be subject to the concessions set out below (MFN = most favored nation duty ) CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0101 19 10 Live horses, for slaughter unlimited i 2 ) free 0102 90 41 ex 0102 90 49 Live bovine animals : 160 kg &lt; weight &lt; 300 kg 1 53 000 heads C ) 20 0102 90 05 weight &lt; 80 kg 178 000 heads ex 0102 90 Heifers and cows of the following mountain breeds : grey, brown , yellow, spotted Simmental and Pinzgau 5 000 heads i 4 ) 6 0103 92 19 Live swine , domestic 1 400 20 0104 10 30 0104 10 80 0104 20 10 0104 20 90 Live sheep or goats 9 000 Ã ® n free 0204 Meat of sheep or goats ( 5 ) free 0201 0202 Meat of bovine animals , fresh , chilled or frozen 5 600 20 0203 1110 0203 21 10 ex 0203 12 ex 0203 22 0203 19 55 0203 29 55 0203 19 11 0203 19 13 0203 19 15 0203 19 59 0203 29 11 0203 29 1 3 0203 29 15 0203 29 59 Meat of domestic swine 9 800 C ) o 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh , chilled or frozen , other than domestic unlimited free 0206 80 91 0206 90 91 Edible offal of horses , asses, mules and hinnies unlimited 50 0105 91 00 0207 10 11 0207 10 15 0207 10 19 0207 21 10 0207 21 90 Chicken 3 500 20 20 . 9 . 95 I EN I Official Journal of the European Comriunities No L 223/37 CN code Description Quantity( tonnes ) Comments Dutv &lt;% of MFN ) Cuts of chicken 4 900 20 Turkey 1 400 20 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 27 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0105 99 30 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 10 51 0207 10 55 0207 23 11 0207 10 59 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 0105 99 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Ducks 1 300 20 Cuts of ducks , boneless, fresh , chilled or frozen Breasts and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen Legs and cuts thereof, of ducks , with bone-in , fresh , chilled or frozen Geese 17 200 20 Whole wings, with or without tips , of geese , fresh , chilled or frozen No L 223/38 EN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 Backs , necks, backs with necks attached, rumps and wings ips, of geese, fresh, chilled or frozen Goose paletots , fresh , chilled or frozen Goose offal , other than livers , fresh , chilled or frozen 0207 31 00 0207 50 10 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 10 0208 90 20 0208 90 40 Other meat and edible meat offal , of domestic rabbits Other than domestic rabbits Of frog's legs Of domestic pigeons Of game, other than rabbits or hares unlimited 70 free free 50 free 0210 1111 0210 1119 0210 11 31 0210 11 39 0210 11 90 0210 12 11 0210 12 19 0210 12 90 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 Meat of domestic swine , salted or in brine 3 000 20 0402 10 19 0402 21 19 0402 21 99 Skimmed milk powder Whole milk powder Whole milk powder 4 100 20 0405 00 1 1 0405 00 1 9 Butter 1 400 20 0406 Cheese 2 800 20 0407 00 1 1 0407 00 1 9 0407 00 30 Eggs of poultry in shell 1 500 20 ex 0408 91 80 0408 99 80 Whole eggs , dried Other whole eggs, not in shell 220 ( x ) 20 0409 00 00 Natural honey unlimited 93 0602 40 90 Budded or grafted roses unlimited 46 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets . . . Other unlimited 35 20 . 9 . 95 EN Official Journal of the European Communities No L 223/39 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 0604 99 10 0604 99 90 Foliage, branches and other parts of plants , without flowers : Fresh Not further prepared than dried Other unlimited 70 50 82 0701 10 00 Potato seed 400 20 0701 90 90 Potatoes 4 000 0703 10 11 Onion sets 290 20 0703 10 19 Onions 145 500 0703 10 90 Shallots 1 500 0703 20 00 Garlic 610 0703 90 00 Leeks 190 0704 10 10 0704 10 90 Cabbages, cauliflowers, broccoli . . . 750 D ( U,) 20 0704 20 00 0704 90 10 0704 90 90 Brussel sprouts White/Red cabbages Other n 0705 11 10 0705 11 90 0705 19 00 0705 21 00 Cabbage lettuce Cabbage lettuce Other Witloof chicory 140 n n 20 ex 0706 10 00 Carrots, fresh or chilled 750 20 0706 90 11 0706 90 19 Celeriac , fresh or chilled 750 20 0706 90 30 Horse-radish unlimited 47 0706 90 90 Root vegetables , others 250 20 0707 00 10 0707 00 15 0707 00 20 0707 00 35 0707 00 40 Cucumbers 1 500 n n 20 0707 00 25 0707 00 30 Cucumbers, fresh or chilled ( from 16 May to 31 October ) unlimited on 80 0708 10 10 0708 20 10 0708 20 90 0708 90 00 Peas, fresh Beans, fresh Beans, fresh Other leguminous vegetables 420 n n 20 0708 20 90 Beans 480 n ex 0709 20 00 0709 51 30 Asparagus from 1 October to 31 January Chanterelles unlimited 75 free No L 223/40 EN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0709 51 50 Flop mushrooms 370 20 0709 60 10 Sweet peppers 160 20 0710 21 00 0710 22 00 0710 29 00 0710 30 00 Peas, frozen Beans , frozen Other, frozen Spinach , frozen 2 200 13 000 1 750 1 750 20 0710 80 59 Fruit of genus Capsicum or Pimenta , excluding sweet peppers unlimited 50 0710 80 85 0710 80 95 0710 90 00 Other vegetables, frozen Mixture of vegetables , frozen 36 500 1 850 20 0711 40 00 0711 90 10 Cucumbers and gherkins Fruit of genus Capsicum or Pimenta , excluding sweet peppers unlimited 80 50 0712 10 00 Potatoes , dried, sliced 180 20 0712 20 00 Onions , dried unlimited 50 0712 90 50 Carrots , dried 1 900 20 ex 0712 90 90 Horse-radish unlimited free 0713 10 10 0713 20 10 0713 31 10 0713 32 10 0713 33 10 0713 39 10 Peas, dried, for sowing Chick peas , for sowing Beans, for sowing Small red beans, for sowing Kidney beans , for sowing Other, for sowing unlimited 67 0808 10 51 0808 10 53 0808 10 59 0808 10 92 0808 10 94 0808 10 98 0808 10 61 0808 10 63 0808 10 69 0808 10 71 0808 10 73 0808 10 79 Apples 1 500 n c ·') 20 0809 20 21 0809 20 31 0809 20 41 0809 20 11 0809 20 71 0809 20 51 0809 20 61 Sour cherries , fresh, from 1 iMay to 15 July : from 1 May to 20 May Other Sour cherries , fresh , from 16 July to 30 April : from 11 August to 30 April Other unlimited c 1 ) o n C ) ( n ) n n n n 73 0809 40 30 0809 40 10 0809 40 40 0809 40 20 Plums, from 1 July to 30 September Plums, from 1 October to 30 June : from 1 October to 10 June Other 750 on n n 20 20 . 9 . 95 EN Official Journal of the European Communities No L 223/41 CN code Description Quantity( tonnes Comments Duty (% of iVlFN ) 0809 40 90 Sloes unlimited 47 unlimited081020 10 Raspberries 0810 20 90 Other berries 0810 30 10 Blackcurrants , fresh 0810 30 30 Redcurrants , fresh 0810 30 90 Other berries 0810 40 30 Bilberries 0810 40 50 Fruit of spp . Vaccinium macrocarpon and Vaccinium corymbosum 0810 40 90 Other berries ( u ) ('-) C 2 ) C 2 ) C 2 ) C 2 ) C 2 ) 82 42 82 82 42 free 75 42 Strawberries0811 10 11 0811 10 19 1 150 \ I \ ! 20 unlimited0811 10 90 ex 0811 20 19 0811 20 31 0811 20 39 0811 20 51 Strawberries Raspberries , sugar content not &gt; 1 3 % by weight Raspberries Blackcurrants Redcurrants C 2 ) C 2 ) C 2 ) C 2 ) C 2 ) 72 69 78 56 67 Blackberries/mulberries Other 14 500 200811 20 59 0811 20 90 0811 90 50 0811 90 70 0811 90 75 0811 90 80 0811 90 85 0811 90 95 Fruits Vaccinium myrtillus Fruits Vaccinium Sour cherries 1 456 200813 10 00 0813 20 00 0813 30 00 0813 40 10 0813 40 30 0813 40 70 0813 40 95 0813 50 12 0813 50 15 0813 50 19 0813 50 31 0813 50 39 0813 50 91 0813 50 99 Apricots, dried Prunes, dried Apples, dried Peaches, dried Pears , dried Other Fruit salads not containing prunes Fruit salads containing prunes Mixtures exclusively of dried nuts Other mixtures not containing prunes or figs Other mixtures containing prunes or figs 0904 20 90 Fruit of genus Capsicum or Pimenta, crushed or ground unlimited 33 1008 10 00 Buckwheat 4 350 20 1108 13 00 Potato starch 7 500 20 Sausages 2 250 201601 00 91 1601 00 99 Preserved meat of domestic swine 9 600 201602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 No L 223/42 FN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 1602 20 11 1602 20 19 Goose , duck liver unlimited 69 ex 1602 90 31 ex 1602 90 31 Game Rabbit unlimited 47 82 ex 2001 10 00 Cucumbers , preserved 1 900 20 2001 90 20 Fruit of genus Capsicum other than sweet peppers and pimentos unlimited 50 0711 90 40 2003 10 20 2003 10 30 Mushrooms 33 880 ( u ) 20 2005 40 00 2005 59 00 Peas Beans , not shelled 370 1 500 20 2005 90 10 Fruit of genus Capsicum unlimited 50 ex 2007 99 31 2007 99 33 2007 99 35 Sour cherry jam Strawberry jam Raspberry jam 1 500 ( u ) 20 ex 2007 99 39 With sugar content &gt; 30% by weight . Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples ), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50, 0810 40 90 , 0810 90 unlimited ( n ) 27 2008 80 50 2008 80 70 2008 80 99 Strawberries 4 280 (") 20 ex 2008 99 99 Fruit falling within heading Nos 0803 , 0804 ( except figs ), 0807 20 00, 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50, 0810 40 90 , 0810 90 unlimited 26 2009 70 19 Apple juice , other 8 200 20 2009 70 30 2009 70 93 2009 70 99 Apple juice , of a density not exceeding 1,33 g/cm ' at 20 °C unlimited 48 (') Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the description of the products is to be considered as having no more than indicative value, the preferential scheme being determined , within the context of this annex , by the coverage of the CN code . Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together . (-) Entry within this code is subject to conditions laid down in the relevant Community provisions . (') The quota for this product is opened for the Czech Republic , the Slovak Republic , Bulgaria , Romania , Hungary , Poland , Estonia , Latvia and Lithuania . In case imports into the Community of live bovine domestic animals may exceed 500 000 heads for any given year , the Community may take the management measures needed to protect its market, notwithstanding any other rig its given under the Agreement . ( 4 ) The quota for this product is opened for the Czech Republic , the Slovak Republic , Bulgaria , Romania , Hungary , Poland , Estonia , Latvia and Lithuania . The applied duty is 6 % . ( 5 ) The Community may take into account, in the framework of its legislation and when appropriate, the supply needs of its market and the need to maintain its market balance . ( 6 ) Possibility of converting limited quantities . ( 7 ) Excluding tenderloin presented alone . ( x ) In dried egg equivalent (1 kg liquid egg = 0,25 kg of dried egg ). C ) See comment Nos 14 to 37 on entry prices , Schedule LXXX-European Communities , Section I-A . ( ,0 ) Minimum duty applicable (MFN). ( n ) Minimum duty applicable = ECU 2,1 /100 kg net . ( 12 ) Subject to minimum import price arrangements contained in the annex to Annexes VHIb and Xc ( Europe Agreement ) tor products for processing . ( H ) The reduction applies only on the ad valorem part of the duty . 20 . 9 . 95 EN Official Journal of the European Communities No L 223/43 ANNEX II LIST OF CONCESSIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( 1 ) Imports into the Community of the following products originating in Hungary shdl be subject to the concessions set out below ( MFN = most favored nation dutv ) CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0101 19 10 0101 1 9 90 Live horses, for slaughter Other unlimited ( 2 ) free 67 0102 90 41 ex 0102 90 49 Live bovine animals : 1 60 kg &lt; weight &lt; 300 kg 153 000 heads ("') 20 0102 90 05 weight &lt; 80 kg 1 78 000 heads ex 0102 90 Heifers and cows of the following mountain breeds : grey , brown, yellow, spotted Simmental and Pinzgau 5 000 heads ( 4 ) 20 0104 10 30 0104 10 80 0104 20 10 0104 20 90 Live sheep or goats 11 450 (  ') H free 0204 Meat of sheep or goats 1 550 ( s ) ( 6 ) free 0201 0202 Meat of bovines , fresh , chilled or frozen 6 600 20 0203 11 10 0203 21 10 ex 0203 12 ex 0203 22 0203 19 55 0203 29 55 0203 19 11 0203 19 13 0203 19 15 0203 19 59 0203 29 1 1 0203 29 13 0203 29 15 0203 29 59 Meat of domestic swine 30 000 ( 7 ) 0 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine , fresh , chilled or frozen , other than domestic unlimited free 0206 29 99 Edible offal of bovines unlimited 50 0206 80 91 0206 90 91 Edible offal of horses, asses , mules and hinnies unlimited 50 0207 10 15 0207 10 19 0207 21 10 0207 21 90 Chicken carcases 21 340 20 No L 223/44 Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0207 39 21 0207 41 41 0207 39 23 0207 41 51 Breasts of chicken Legs of chicken 0207 39 11 0207 41 10 Boneless cuts of chicken 8 400 20 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 1 9 Ducks 970 20 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 Cuts of ducks, boneless , fresh, chilled or frozen Breasts and cuts thereof, of ducks, with hone-in , fresh , chilled or frozen Legs and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen 970 20 0207 39 41 0207 42 41 0207 39 31 0207 42 10 Breasts of turkey Boneless cuts of turkey 2 050 2 050 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Geese Whole wings, with or without tips , of geese, fresh , chilled or frozen Backs, necks, backs with necks attached , rumps and wing rips , of geese , fresh , chilled or frozen Goose paletots , fresh , chilled or frozen 17 300 20 0207 31 00 0207 50 1 0 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 10 0208 90 20 0208 90 40 Other meat and edible meat offal of domestic rabbits Other than domestic rabbits Of frog's legs Of domestic pigeons Of game, other than rabbits or hares unlimited 70 free free 50 free 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/45 CN code Description Quantity( tonnes ) Comments Duty (% of MFN) 0210 11 11 0210 12 11 0210 1940 0210 1951 Meat of domestic swine, salted or in brine 1 500 20 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu , Marvany, Ovari , Bakony, Bacskai , Ban Delicacy cheese 'Moson ', Delicacy cheese 'Pelso', Goya , Ham-shaped cheese, Karavan , Lajta, Parenyica , Sed, Tihany 1 400 20 0407 00 11 0407 00 19 0407 00 30 Eggs of poultry in shell 1 450 20 ex 0408 91 80 Other eggs, dried 290 ( X ) I 0409 00 00 Natural honey unlimited 93 0602 40 90 Budded or grafted roses unlimited 46 0602 99 30 0602 99 45 0602 99 49 0602 99 59 0602 99 91 Trees and shrubs , excluding fruit and forest and shrubs ; other live plants , cuttings and roots , excluding yuccas and cacti not planted in pots , tubs, boxes or the like 92 ex 0602 99 70 ex 0602 99 99 Yuccas and cacti not planted in pots , tubs, boxes or the like 62 0603 90 00 Cut flowers 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Foliage, branches and other parts of plants , without flowers . . ., fresh 70 0604 99 10 . . . Not further prepared than dried 50 0703 10 Onions and shallots 58 300 20 0706 90 30 Horse-radish unlimited 47 0707 00 10 0707 00 15 0707 00 20 0707 00 35 0707 00 40 Cucumbers 140 o n 20 0707 00 25 0707 00 30 Cucumbers, fresh or chilled ( from 16 May to 31 October ) unlimited OC4 ) 80 ex 0709 20 00 Asparagus from 1 October to 31 January unlimited 75 0709 51 10 Mushrooms, cultivated 1 364 20 0709 51 30 Chanterelles unlimited free 0709 52 0709 60 10 0710 21 0710 22 0710 29 Truffles Sweet peppers Peas, frozen Beans, frozen Other leguminous , frozen 136 13 636 12 000 3 000 1 500 20 No L 223/46 I EN I Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0710 80 59 Fruit of genus Capsicum or Pimenta , excluding sweet peppers unlimited 50 0710 80 85 0710 80 95 0710 90 00 Other vegetables , frozen Mixtures of vegetables , frozen 15 000 2 050 20 0711 40 00 0711 90 10 Cucumbers and gherkins Fruit of genus Capsicum or Pimenta, excluding sweet peppe *s unlimited 80 50 0712 20 00 ex 0712 90 90 Onions Horse-radish unlimited 50 free 0713 10 10 0713 10 90 0713 20 10 0713 33 10 0713 33 90 0713 50 10 Peas, dried, for sowing Peas, dried, not for sowing Chick peas , for sowing Kidney beans , for sowing Beans, not for sowing Broad beans for sowing unlimited 67 77 67 67 free 60 0808 10 10 Cider apples 22 500 n 20 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 0808 10 71 0808 10 73 0808 10 79 0808 10 92 0808 10 94 0808 10 98 Apples , other than cider apples 4 500 C ) c 4 ) 20 0809 10 Apricots 1 500 o n 20 0809 20 21 0809 20 31 0809 20 41 Sour cherries, fresh, from 1 May to 15 July : from 1 May to 20 May Other unlimited ( n ) DC4 ) 73 0809 20 11 0809 20 71 0809 20 51 0809 20 61 Sour cherries, fresh, 16 July to 30 April : from 11 August to 30 April Other 0 ( ,4 ) 0809 40 10 0809 40 20 0809 40 30 0809 40 40 Plums 6 000 D C 4 ) 20 0809 40 90 Sloes unlimited 47 0810 20 10 0810 30 10 0810 30 30 0810 40 90 Raspberries Blackcurrants , fresh Redcurrants , fresh Other berries unlimited C 2 ) 82 24 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/47 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0811 10 90 ex 0811 20 19 0811 20 31 0811 20 39 0811 20 51 Strawberries Raspberries , sugar content not more than 1 3 % by weight Raspberries Blackcurrants Redcurrants unlimited C : ) 72 69 78 56 77 0813 10 0813 20 0813 30 0813 40 10 0813 40 30 Apricots, dried Prunes, dried Apples , dried Peaches, dried Pears , dried 1 500 20 0813 40 70 0813 40 95 Other 0813 50 12 0813 50 15 Mixture not containing prunes 0813 50 19 Mixtures containing prunes 0813 50 31 0813 50 39 Mixtures exclusively of dried nuts 0813 50 91 0813 50 99 Other mixtures not containing prunes or figs Other 0904 20 90 Fruits of genus Capsicum or Pimenta, crushed or ground unlimited 33 1001 10 00 1001 90 99 Durum wheat Common wheat 232 000 20 ex 1005 10 1209 21 00 1209 23 11 1209 23 15 1209 23 80 Seed of maize ( hybrid ) Lucerne (alfalfa ) seed Fescue seed unlimited 50 40 50 50 40 1209 24 00 1209 25 00 1209 26 00 Kentucky blue grass seed Rye grass seed Timothy grass seed unlimited 50 1209 29 10 1209 29 50 1209 29 80 Other seed 40 1209 91 10 1209 91 90 Vegetable seed 50 43 1512 11 91 Sunflowerseed oil 1 900 20 1519 11 00 151920 00 1520 Stearic acid Industrial fatty alcohols Glycerol (glycerine ), whether or not pure glycerol waters and glycerol lyes unlimited free 83 free 1601 00 91 Sausages, dry 6 000 20 1602 20 11 1602 20 19 Goose, duck liver unlimited 69 ex 1602 90 31 ex 1602 90 31 Game Rabbit 47 82 No L 223/48 FN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 1602 49 15 1602 49 19 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 30 1602 49 50 Other preparations , preserved meat of domestic swine 300 20 1702 50 00 Chemically pure fructose and maltose unlimited free 2001 10 00 Cucumbers , preserved 20 200 20 2001 90 20 2005 90 1 0 Fruit of genus Capsicum, other than sweet peppers ; nd pimento unlimited 50 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes , preserved Tomatoes , preserved 5 350 1 500 20 2005 30 00 Sauerkraut 2 700 20 ex 2005 90 70 ex 2005 90 80 Pimentos , mixture preserved 1 600 20 2007 99 10 2007 99 31 Plum purÃ ©e and paste Jams, jellies , marmalades , purÃ ©es and pastes of cherries unlimited P ) (. 4 ) 86 83 ex 2007 99 31 2007 99 33 2007 99 35 Sour cherry jam Strawberry jam Raspberry jam 2 700 ( 14 ) 20 ex 2007 99 39 ex 2007 99 93 ex 2007 99 98 With sugar content &gt; 30% by weight . Fruit within heading Nos 0801 , 0803 , 0804 ( except figs and pineapples ), 0807 20, 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50, 0810 40 90 , 0810 90 10 , 0810 90 30 , 0810 90 80 of tropical products Other , fruit within heading Nos 0801 , 0803 , 0804 ( except rigs and pineapples ), 0807 20 , 0810 20 90 , 0810 30 90, 0810 40 10, 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 30 , 0810 90 80 unlimited C 4 ) 27 2008 60 61 Sour cherries , containing added sugar, in immediate packings of a net content not exceeding 1 kg unlimited 75 ex 2008 99 45 ex 2008 99 49 ex 2008 99 99 Pudding plum pack Apple/gooseberry Gooseberry 1 900 1 350 5 250 20 2009 70 1 9 Apple juice , other 6 000 20 2009 70 30 2009 70 93 2009 70 99 Apple juice , of a density not exceeding 1,33 g/cm ' at 20 °C :  of a value exceeding ECU 18/100 kg net weight , containing added sugar  of a value not exceeding ECU 18/100 kg net weight , witl · an added sugar content not exceeding 30 % by weight  not containing added sugar unlimited 48 20 . 9 . 95 EN I Official Journal of the European Communities No L 223/49 CN code Description CommentsQuantity( tonnes ) Duty (% of MFN ) Fruit juice 1 350 20C 4 )2009 80 11 2009 80 19 2009 80 32 2009 80 33 2009 80 35 2009 80 36 2009 80 38 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 71 2009 80 73 2009 80 79 2009 80 83 2009 80 84 2009 80 86 2009 80 88 2009 80 89 2009 80 95 2009 80 96 2009 80 97 2009 80 99 2401 10 10 2401 10 20 2401 10 30 2401 10 41 2401 10 49 2401 10 50 2401 10 60 2401 10 70 2401 10 80 2401 10 90 2401 20 10 2401 20 20 2401 20 30 2401 20 41 2401 20 49 2401 20 50 2401 20 60 2401 20 70 2401 20 80 2401 20 90 Tobacco, unstemmed 3 200 20 Tobacco, stemmed (") (') Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than indicative value , the preferential scheme being determined , within th ; context of this annex , by the coverage of the CN code . Where ex CN codes are indicated , the preferential scheme is to be determined by applicaion to the CN code and corresponding description taken together . (-) Entry within this code is subject to conditions laid down in the relevant Community proviMons. (') The quota for this product is opened for the Czech Republic , the Slovak Republic, Bulgaria , Romania , Hungary , Poland , Estonia , Latvia and Lithuania . In case imports into the Community of live bovine domestic animals may exceed 500 000 heads for any given year , the Community may take the management measures needed to protect its market , notwithstanding any other rights given under the Agreement . ( 4 ) The quota for this product is opened for the Czech Republic, the Slovak Republic, Bulgaria , Romania , Hungary , Poland , Estonia , Latvia and Lithuania . The applied duty is 6 % . P ) The Community may take into account, in the framework of its legislation and when appropriate, the supply needs of its market and the need to maintain its market balance . ( 6 ) Possibility of converting limited quantities. (") Excluding tenderloin presented alone . ( x ) In dried egg equivalent (1 kg liquid egg = 0,25 kg of dried egg). O See comment Nos 14 to 37 on entry prices, Schedule LXXX-European Communities , Section I-A . ( I0 ) Minimum duty applicable (MFN ). (") Minimum dutv applicable = ECU 2,1 /100 kg net . ('-) Subject to minimum import price arrangements contained in the annex to Annex VHIb ( Europe Agreement ) for products for processing . ( n ) Europe Agreement : minimum duty applicable ECU 11 / 100 kg. ( 14 ) The reduction applies only on the ad valorem part of the duty . No L 223/50 F.N Official Journal of the European Communities 20 . 9 . 95 ANNEX III LIST OF CONCESSIONS REFERRED TO IN ARTICLE 4 ( 1 ) (') Imports into the Community of the following products originating in the Slovak Republic shall be subject to the concessions set out below (MFN = most favored nation dutv ) CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0101 19 10 0101 19 90 Live horses , for slaughter Other unlimited ( : ) free 67 0102 90 41 ex 0102 90 49 0102 90 05 Live bovine animals : 160 kg &lt; weight &lt; 300 kg weight &lt; 80 kg 153 000 heads 178 000 heads C ) 20 ex 0102 90 Heifers and cows of the following mountain breeds : gr;y, brown , yellow, spotted Simmental and Pinzgau 5 000 heads ( 4 ) 6 0104 10 30 0104 10 80 0104 20 10 0104 20 90 Live sheep or goats 1 670 ( 5 ) free 0201 0202 Meat of bovine animals , fresh , chilled or frozen 1 330 20 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 1 9 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Live swine , domestic Meat of domestic swine 2 130 (") n 20 0203 1 1 90 0203 12 90 0203 1 9 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh , chilled or frozen , other than domestic unlimited free 0204 Meat of sheep or goat 1 670 ( 5 ) free 0207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 Chicken carcases, fresh , chilled or frozen 1 250 20 20 . 9 . 95 EN Official Journal of the European Communities No L 223/51 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0207 39 21 0207 41 41 0207 39 23 0207 41 51 Cuts of chicken 550 20 0207 39 1 1 0207 41 10 Chicken cuts , boneless 690 20 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 Ducks 160 20 ex 0207 39 55 ex 0207 43 15 Cuts of ducks , boneless , fresh , chilled or frozen ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen ex 0207 39 77 ex 0207 43 63 Legs and cuts thereof, of ducks , withe bone-in , fresh , chilled or frozen 0207 10 71 0207 10 79 0207 23 51 0207 23 59 Geese 280 20 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 l ex 0207 39 65 ex 0207 43 31 Whole wings , with or without tips , of geese , fresh , chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wing tips , of geese , fresh , chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh, chilled or frozen 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 Turkey 450 20 0207 31 00 0207 50 10 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 Other meat and edible meat offal , of domestic rabbits unlimited 70 0208 10 90 0208 20 00 0208 90 10 Other than domestic rabbits Of frog's legs Of domestic pigeons free free 50 0208 90 20 0208 90 40 Of game, other than rabbits or hares free No L Hi SI EN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0402 10 19 0402 21 19 0402 21 91 Skimmed milk powder Whole milk powder Whole milk powder 1 160 20 0405 00 1 1 0405 00 1 9 Butter 490 20 ex 0406 40 90 ex 0406 90 Niva Moravsky blok, Primator , Otava Javor, Uzeny blok , Kashkaval Akawi , Istambul , Jadel , Hermelin , Ostepek , Koliva , Inovec 700 20 0407 00 1 1 0407 00 1 9 0407 00 30 Eggs of poultry, in shell 2 430 20 0408 11 80 0408 19 81 0408 19 89 Egg yolks, dried Egg yolks, liquid Egg yolks , frozen 140 n 20 ex 0408 91 80 0408 99 80 Whole eggs , dried Other whole eggs, not in shell 980 n 20 0409 00 00 Natural honey unlimited 93 0602 40 90 Budded or grafted roses unlimited 46 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets . . .: Other unlimited 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Foliage , branches and other parts of plants , without flowers . . . Fresh unlimited 70 0707 00 25 0707 00 30 Cucumbers , fresh or chilled ( from 16 May to 31 October ) unlimited n n 80 0711 40 00 Cucumbers and gherkins unlimited 80 0712 20 00 ex 0712 90 90 Onions , dried Horse-radish (Cochlena armorica) unlimited 50 free 0809 20 21 0809 20 31 0809 20 41 0809 20 11 0809 20 71 0809 20 51 0809 20 61 Sour cherries , fresh , from 1 May to 15 July : from 1 May to 20 May Other Sour cherries, fresh , 16 July to 30 April : from 11 August to 30 April Other unlimited D n (15 ) n n 73 0809 40 90 Sloes unlimited 47 0810 20 10 0810 30 10 0810 30 30 0810 40 90 Raspberries Blackcurrants, fresh Redcurrants , fresh Other berries unlimited C 1 ) ( u ) C 2 ) 82 42 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/53 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0811 10 90 ex 0811 20 19 0811 2031 0811 20 39 0811 20 51 Strawberries , not containing added sugar or other sweetened matter Raspberries, with a sugar content not exceeding 1 3 % by weight Raspberries Blackcurrants Redcurrants unlimited C 2 ) n C 2 ) C 2 ) C 2 ) 72 69 78 56 67 ex 1003 00 90 Barley for the manufacture of malt 13 600 20 1101 00 00 Wheat flour 13 500 20 1107 10 99 Malt, not roasted , other than wheat 13 600 20 1210 10 00 121020 00 Hops 680 20 1602 41 10 1602 42 10 1602 49 Prepared/preserved hams of domestic swine Prepared/preserved shoulders of domestic swine Other, of domestic swine 210 20 2001 90 20 Fruit of genus Capsicum other than sweet peppers and pimentos unlimited 50 2007 99 10 2007 99 31 Plum purÃ ©e and plum paste Jams , jellies , marmalades, purÃ ©es and pastes of cherries with a sugar content exceeding 30% by weight unlimited ( 2 ) ( M ) 86 83 {') Notwithstanding the rules for the interpretation of the combined nomenclature , the wording tor the description of the products is to be considered as having no more than indicative value , the preferential scheme being determined, within the context of this Annex , by the coverage of the CN codes . Where ex CN codes are indicated , the preferential scheme is to be determined by application to the CN codes and corresponding description taken together. 2 ) Entry within this code is subject to conditions laid down in the relevant Community provisions. ¢') The quota for this product is opened for Bulgaria , Czech Republic , Estonia , Hungary , Latvia , Lithuania , Poland, Romania , Slovak Republic . If imports into the Community ( from all origins ) may exceed 500 000 heads for any given year , the Community may take the management measures needed to protect its market, notwithstanding any other rights given under the Agreement. 4 ) The quota for this product is opened for the Czech Republic , the Slovak Republic, Bulgaria , Romania , Hungary, Poland , Estonia , Latvia and Lithuania . The applied duty is 6 % . s ) The Community may take into account, in the framework of its legislation , and when appropriate, the supply needs of its market and the necessity to preserve its balance . h ) Excluding tenderloin presented alone . C ) In liquid equivalent : 1 kg of dried eggs = 3,9 kg of liquid egg. (*) In equivalent dried eggs (1 kg liquid = 0,26 kg dried eggs). ( 9 ) See comment Nos 14 to 37 on entry prices, Schedule LXXX-European Communities , Section I-A . ( ,0 ) Minimum duty applicable (MFN ). ( ,l ) Minimum duty applicable = ECU 2,1 /100 kg net . ( I2 ) Subject to minimum import price arrangements contained in the Annex ( Europe Agreement ) for products tor processing. (") The reduction applies only on the ad valorem part of the duty . No L 223/54 [ EN Official Journal of the Europear Communities 20 . 9 . 95 ANNEX V LIST OF CONCESSIONS REFERRED TO IN ARTICLE 5 (1 )0 Imports into the Community of the following products originating in the C/.ech Republic shall be subject to the concessions set out below (MFN = most favoured nation dutv ) CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0101 19 10 0101 19 90 Live horses , for slaughter Other unlimited 0 free 67 0102 90 41 ex 0102 90 49 0102 90 05 Live bovine animals : 160 kg &lt; weight &lt; 300 kg weight &lt; 80 kg 153 000 heads 178 000 heads 0 20 ex 0102 90 Heifers and cows of the following mountain breeds : g~ey, brown , yellow, spotted Simmental and Pinzgau 5 000 heads O 6 0104 10 30 0104 10 80 0104 20 10 0104 20 90 Live sheep or goats 830 O free 0201 0202 Meat of bovine animals , fresh , chilled or frozen 2 670 20 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 1 9 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 1 9 0203 29 1 1 0203 29 13 0203 29 1 5 0203 29 55 0203 29 59 Live swine , domestic Meat of domestic swine 4 270 o O 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh , chilled or frozen , other than domestic unlimited free 0204 Meat of sheep or goat 830 O free 0207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 Chicken carcases, fresh , chilled or frozen 1 650 20 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/55 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0207 39 21 0207 41 41 0207 39 23 0207 41 51 Cuts of chicken 950 20 0207 39 11 0207 41 10 Chicken cuts , boneless 2210 20 0207 10 51 0207 10 55 0207 23 11 0207 10 59 0207 23 19 Ducks 215 20 ex 0207 39 55 ex 0207 43 15 Cuts of ducks , boneless , fresh , chilled of frozen ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen ex 0207 39 77 ex 0207 43 63 Legs and cuts thereof, of ducks , with bone-in , fresh , chilled or frozen 0207 10 71 0207 10 79 0207 23 51 0207 23 59 Geese 1 220 20 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Whole wings , with or without tips , of geese , fresh , chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wing tips , of geese, fresh , chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh , chilled or frozen 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 Turkey 250 20 0207 31 00 0207 50 10 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 Other meat and edible meat offal , of domestic rabbits unlimited 70 0208 10 90 0208 20 00 0208 90 10 Other than domestic rabbits Of frog's legs Of domestic pigeons free free 50 0208 90 20 0208 90 40 Of game, other than rabbits or hares free No L 223/56 EN Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0402 10 19 0402 21 19 0402 2191 Skimmed milk powder Whole milk powder Whole milk powder 2 240 20 0405 00 1 1 0405 00 1 9 Butter 910 20 ex 0406 40 90 ex 0406 90 Niva Moravsky blok, Primator , Otava Javor, Uzeny blok , Kashkaval Akawi , Istambul , Jadel , Hermelin , Ostepek , Koliva , Inovec 700 20 0407 00 1 1 0407 00 19 0407 00 30 Eggs of poultry in shell 4 870 20 0408 11 80 0408 19 81 0408 19 89 Egg yolks , dried Egg yolks , liquid Egg yolks , frozen 300 O 20 ex 0408 91 80 0408 99 80 Whole eggs , dried Other whole eggs, not in shell 1 970 C ) 20 0409 00 00 Natural honey unlimited 93 0602 40 90 Budded or grafted roses unlimited 46 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets . . .: Other unlimited 35 ex 0604 1 0 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Foliage , branches and other parts of plants , without flowers . . . Fresh unlimited 70 0707 00 25 0707 00 30 Cucumbers , fresh or chilled ( from 16 May to 31 October ) unlimited 0 ( n ) 80 071 1 40 00 Cucumbers and gherkins unlimited 80 0712 20 00 ex 0712 90 90 Onions , dried Horse-radish (Cochlena armorica) unlimited 50 free 0809 20 21 0809 20 31 0809 20 41 0809 20 1 1 0809 20 71 0809 20 51 0809 20 61 Sour cherries , fresh , from 1 May to 15 July : from 1 May to 20 May Other Sour cherries, fresh , from 16 July to 30 April : from 11 August to 30 April Other unlimited (") (9) (13) ) (") ("  ') 73 0809 40 90 Sloes unlimited 47 0810 20 10 0810 30 10 0810 30 30 0810 40 90 Raspberries Blackcurrants , fresh Redcurrants , fresh Other berries unlimited n C 2 ) C 2 ) 82 - 42 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/57 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0811 10 90 ex 081 1 20 19 0811 20 31 0811 20 39 0811 20 51 Strawberries , not containing added sugar or other sweetened matter Raspberries , with a sugar content not exceeding 13% by weight Raspberries Blackcurrants Redcurrants unlimited C 2 ) C 2 ) C 2 ) C 2 ) C 2 ) 72 69 78 56 67 ex 1003 00 90 Barley for the manufacture of malt ­ 27 400 20 1101 00 00 Wheat flour 13 500 20 1107 1099 Malt, not roasted , other than wheat 33 900 20 1210 1000 121020 00 Hops 5 470 20 1602 41 10 1602 42 10 1602 49 Prepared/preserved hams of domestic swine Prepared/preserved shoulders of domestic swine Other, of domestic swine 490 20 2001 90 20 Fruit of genus Capsicum other than sweet peppers and pimentos unlimited 50 2007 99 10 2007 99 31 Plum purÃ ©e and plum paste Jams, jellies , marmalades, purÃ ©es and pastes of cherries with a sugar content exceeding 30% by weight unlimited ( 2 ) n 86 83 (') Notwithstanding the rules of interpretation of the combined nomenclature , the wording tor the description of the products is to be considered as having no more than an indicative value , the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes . Where ex CN codes are indicated , the preferential scheme is to be determined by applicatior of the CN codes and corresponding description taken together . 2 ) Entry within this code is subject to conditions laid down in the relevant Community provisions . ') The quota for this product is opened for Bulgaria , Czech Republic , Estonia , Hungary , Latvia , Lithuania , Poland , Romania , Slovak Republic . If imports into the Community ( from all origins ) may exceed 500 000 heads for any given year , the Community may take the management measures needed to protect its market , notwithstanding any other rights given under the Agreement . 4 ) The quota for this product is opened for the Czech Republic, the Slovak Republic , Bulgaria , Romania , Hungary , Poland , Estonia , Latvia and Lithuania . The applied duty is 6% . s ) The Community may take into account, in the framework of its legislation , and when appropriate , the supply needs of its market and the necessity to preserve its balance . h ) Excluding tenderloin presented alone . 0 In equivalent dried eggs (1 kg liquid = 0,26 kg dried eggs ). ( s ) In liquid equivalent : 1 kg of dried egg = 3,9 kg of liquid egg. O See comment Nos 14 to 37 on entry prices . Schedule LXXX-European Communities , Section I-A . ("') Minimum duty applicable (MFN ). (") Minimum duty applicable = ECU 2,1 /100 kg net . ( l : ) Subject to minimum import price arrangement contained in the Annex ( Europe Agreement ) for products for processing . (") The reduction applies only on the ad valorem part of the duty . No L 223/5 8 PEN Official Journal of the European Communities 20 . 9 . 95 ANNEX V LIST OF CONCESSIONS REFERRED TO IN ARTICLE 6 ( 1 ) (') Imports into the Community of the following products originating in Romania shall be subject to the concessions set out below (MFN = most favored nation duty ) CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0101 19 10 0101 19 90 Live horses , for slaughter Other unlimited C') free 67 0102 90 41 ex 0102 90 49 0102 90 05 Live bovine animals : 160 kg &lt; weight &lt; 300 kg weight &lt; 80 kg 153 000 heads 178 000 heads Ã ± 20 ex 0102 90 Heifers and cows of the following mountain breeds : grÃ ­;y, brown , yellow, spotted Simmental and Pinzgau 5 000 heads ( 4 ) 6 0104 10 30 0104 10 80 0104 20 90 Live sheep or goats 713 n o free 0201 0202 Meat of bovine animals , fresh, chilled or frozen 1 350 20 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 1 9 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of domestic swine 12 270 o n 20 0203 11 90 0203 12 90 0203 1 9 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh , chilled or frozen , other than domestic unlimited free 0204 Meat of sheep or goat 113 free 0206 10 99 0206 21 00 0206 29 99 Edible offal , fresh , chilled or frozen , of bovine animals unlimited 50 0207 10 19 0207 21 90 0207 41 51 0207 41 71 0207 41 90 '65 % chickens', fresh or chilled '65 % chickens', frozen Cuts of chickens 1 000 20 20 . 9 . 95 EN Official Journal of the European Communities No L 223/59 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0207 10 79 0207 23 51 0207 23 59 Geese 140 20 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Whole wings , with or without tips , of geese , fresh , chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, hacks with necks attached, rumps and wing tips , of geese, fresh , chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh , chilled or frozen ex 0207 39 85 ex 0207 43 90 Goose offal , other than livers , fresh, chilled or frozen 0207 31 00 0207 50 10 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 20 0208 90 40 Other meat and edible meat offal , of domestic rabbits Other than domestic rabbits Of frog's legs Of game, other than rabbits or hares unlimited 70 free ex 0406 90 29 Kashkaval ( Sacele , Penteleu , Dalia, afumat Vidraru , afumat Fetesti ), of cow milk 1 400 20 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Brinza (Moieciu , vaca, de burduf, topita Carpati ), of cow milk 0409 00 00 Natural honey unlimited 93 0602 99 59 Other outdoor plants , other than perennial unlimited 92 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets : Other unlimited 35 0604 91 21 0604 91 29 0604 91 41 0604 91 49 Foliage, branches and other parts of plants , without flowers . . .: Fresh unlimited 70 0604 99 10 0604 99 90 Not further prepared than dried Other 20 82 0702 00 15 0702 00 20 0702 00 25 0702 00 45 0702 00 50 Tomatoes 4 050 n n 20 0702 00 30 0702 00 35 0702 00 40 Tomatoes No L 223/60 \ EN I Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0703 10 19 Onions 170 20 0704 10 10 0704 90 10 0704 90 90 Cabbages White and red cabbages Other 2 100 D D 20 0707 00 1 0 0707 00 15 0707 00 20 0707 00 35 0707 00 40 Cucumbers 2 020 n n 20 0707 00 25 0707 00 30 Cucumbers , fresh or chilled ( from 16 May to 31 October ) unlimited n n 80 0708 20 10 0708 20 90 Beans, fresh Beans, fresh 170 o o 20 0709 60 10 Sweet peppers 2 330 20 ex 0709 30 00 0709 60 99 ex 0709 90 90 ex 0709 90 90 Aubergines , from 1 January to 31 March Pimenta Pumpkins and courges , from 1 January to 31 March Other, excluding parsley , from 1 January to 31 March unlimited 56 50 56 071021 00 0710 22 00 0710 29 00 Peas, frozen Beans , frozen Other, frozen 150 20 0711 90 40 2003 10 20 2003 10 30 Mushrooms 380 c ! ) 20 0712 20 00 ex 0712 30 00 ex 0712 90 90 Onions , dried Mushrooms , excluding cultivated mushrooms Horse-radish (Cochlena armorica) unlimited 50 free 0713 10 90 0713 33 90 0713 39 90 Dried leguminous vegetables , shelled, whether or not skinned Other Kidney beans, not for sowing Other, not for sowing unlimited 67 free 0802 31 00 0802 32 00 Walnuts in shell Shelled 280 20 ex 0807 10 10 Watermelons , from 1 November to 30 April unlimited 59 0808 10 51 0808 10 53 0808 10 59 0808 10 92 0808 10 94 0808 10 98 Apples 140 CM' ·') 20 0809 10 10 0809 10 50 0809 10 20 0809 10 30 0809 10 40 Apricots : from 1 August to 31 May Other 1 120 i 8 ) C 3 ) 20 20 . 9 . 95 EN Official Journal of the European Communities No L 223/61 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0809 20 21 0809 20 31 0809 20 41 0809 20 11 0809 20 71 0809 20 51 0809 20 61 Sour cherries , fresh , from 1 May to 15 July : from 1 May to 20 May Other Sour cherries , fresh , from 16 July to 30 April : from 11 August to 30 April Other unlimited D (*)( n ) n n 73 0809 40 30 0809 40 10 0809 40 40 0809 40 20 Plums, from 1 July to 30 September Plums, from 1 October to 30 June : from 1 October to 10 June Other 2 460 (*) c ·') C ) C ·') 20 0809 40 90 Sloes unlimited 47 0810 10 10 0810 10 90 Strawberries 2 350 485 rx ") r 1 ) 20 081020 10 0810 20 90 081030 10 0810 30 30 0810 40 30 Raspberries Other berries Blackcurrants , fresh Redcurrants, fresh Bilberries of the species Vaccinum myrillus unlimited c 1 ) c ') c 1 ) D ( n ) 82 42 82 82 free 0811 10 90 0811 20 31 0811 20 39 0811 20 59 0811 20 90 0811 90 50 ex 0811 90 95 ex 0811 90 95 ex 08 1 1 90 95 Strawberries , not containing added sugar or other sweet matter Raspberries Blackcurrants Blackberries Other berries Bilberries Quinces Fruits falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples ), 0805 40 80 , 0807 20 00 , 0810 40 10 , 0810 40 50, 0810 90 30, 0810 90 40 and 0810 90 85 Rose-hip unlimited c ') C ) D 72 78 56 53 33 47 56 33 free 0812 1000 Cherries 102 20 0813 10 00 0813 20 00 0813 30 00 0813 40 70 0813 40 95 Apricots, dried Prunes, dried Apples , dried Other fruits, dried 780 20 0813 40 30 Pears, dried unlimited 50 0904 20 90 Fruit of genus Capsicum or Pimenta, crushed or ground unlimited 80 1001 90 99 Common wheat 19 640 20 ex 1106 30 90 ex 1106 30 90 Flour, meal and powder of chestnuts Other than chestnuts unlimited 58 15 1209 25 90 1209 29 80 1209 91 90 1209 99 91 1209 99 99 Seeds, fruit and spores 420 20 No L 223/62 Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 1212 99 10 Chicory roots 460 20 1506 00 00 Other animal fats and oils and their fractions unlimited free 1512 11 91 1512 19 91 Sunflower seed oil , crude Sunflower seed oil , other 3 680 20 1522 00 99 Degras . . ., other unlimited free 1601 00 91 1601 00 99 Sausages , dried Other 820 20 1602 31 11 Preserved meat of turkey 420 20 1602 20 11 1602 20 19 Goose or duck liver, prepared or preserved unlimited 69 1602 41 90 1602 42 90 1602 49 90 Of swine , other than domestic swine 47 ex 1602 50 39 ex 1602 50 80 Prepared or preserved bovine tongue 65 ex 1602 90 31 Game 47 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 Preserved meat of domestic swine 1 360 20 2001 10 00 Cucumbers , preserved 140 20 2001 90 60 2001 90 65 2001 90 70 2001 90 75 2001 90 85 2001 90 91 2001 90 96 Other 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes, prepared 670 20 2005 40 00 Peas 160 20 ex 2007 91 90 Other, excluding orange jam and marmalade unlimited 70 2007 99 10 Plum purÃ ©e and plum paste ( 2 ) 86 2007 99 31 Jams, jellies , marmalades , purÃ ©es and pastes of cherries with a sugar content exceeding 30 % by weight ( u &gt; 83 ex 2007 99 39 With sugar content &gt; 30 % by weight . Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples ), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50 , 0810 40 90,0810 90 ( M ) 27 20 . 9 . 95 EN Official Journal of the European Communities No L 223/63 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 2008 60 61 Sour cherries , containing added sugar , packing &lt; 1 kg unlimited 75 2009 70 19 Apple juice 1 420 20 2401 10 60 2401 10 70 2401 20 60 2401 20 70 Tobacco 3 500 C 2 ) 20 (') Notwithstanding the rules of interpretation of the combined nomenclature, the wording tor tl e description of the products is to he considered as having no more than an indicative value , the preferential scheme being determined, within the conte&lt;t of this Annex, by the coverage of the CN codes . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN codes and corresponding description taken together . (') Entry within this code is subject to conditions laid down in the relevant Community provisions . ( 5 ) The quota for this product is opened for Bulgaria , Czech Republic , Estonia , Hungary , Latvia Lithuania , Poland , Romania , Slovak Republic . If imports into the Community ( from all origins ) may exceed 500 000 heads for any given year , the Community may take the management measures needed to protect its market , notwithstanding any other rights given under the Agreement. ( 4 ) The quota for this product is opened for Bulgaria , Czech Republic , Estonia , Hungary , Latvia , Lithuania , Poland , Romania , Slovak Republic . ( ,s ) The Community may take into account , in the framework of its legislation , and when appropriate, the supply needs of its market and the necessity to preserve its balance . ( 6 ) Possibility of converting limited quantities . ( ) Excluding tenderloin presented alone . (*) See comment Nos 14 to 37 on entry prices, Schedule LXXX-European Communities , Section I-A . f ) Minimum duty applicable (MFN ). ( 10 ) Minimum duty applicable = ECU 2,2/100 kg net . ( M ) Subject to minimum import price arrangement contained in the Annex to Annex XI for products for processing. ('-) Minimum duty applicable = ECU 11 /100 kg net . ( H ) The reduction applies only on the ad valorem part of the duty . No L 223/64 F.N Official Journal of the European Communities 20 . 9 . 95 ANNEX VI LIST OF CONCESSIONS REFERRED TO IN ARTICLE 7 ( 1 ) (') Imports into the Community of the following products originating in Bulgaria shall be subject to the concessions set out below (MEN = most favored nation duty ) CN code Description Quantity( tonnes ) Comments Duty (% of M FN ) 0101 19 10 0101 19 90 Live horses , for slaughter Other unlimited ( 2 ) free 67 0102 90 41 ex 0102 90 49 Live bovine animals : 160 kg &lt; weight &lt; 300 kg 153 000 heads C ) 20 0102 90 05 weight &lt; 80 kg 178 000 heads ex 0102 90 Heifers and cows of the following mountain breeds : grey, brown, yellow, spotted Simmental and Pinzgau 5 000 heads ( 4 ) 6 0104 10 30 0104 10 80 0104 20 10 0104 20 90 Live sheep or goats 3 000 ( 5 ) n free 0201 0202 Meat of bovine animals , fresh , chilled or frozen 180 20 0203 11 10 0203 29 55 Meat of domestic swine 200 c ) 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 Meat of swine, fresh , chilled or frozen , other than domestic ­ unlimited free 0204 Meat of sheep or goat 1 875 Ã ® c » free 0206 10 99 0206 21 00 0206 29 99 Edible offal , fresh , chilled or frozen , of bovine animals unlimited 50 0206 80 91 0206 90 91 Of horses, asses, mules and hinnies 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 1 9 Ducks 150 20 ex 0207 39 55 ex 0207 43 1 5 Cuts of ducks, boneless , fresh, chilled or frozen ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen ex 0207 39 77 ex 0207 43 63 Legs and cuts thereof, of ducks, with bone-in , fresh , chilled or frozen 20 . 9 . 95 F.N Official Journal of the European Communities No L 223/65 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0207 21 10 0207 21 90 ' 70 % chickens ' ' 65 % chickens ' 1 550 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 Geese Whole wings , with or without tips, of geese , fresh , chilled or frozen Backs, necks, hacks with necks attached, rumps and wing tips , of geese, fresh , chilled or frozen Goose paletots , fresh , chilled or frozen Goose offal , other than livers , fresh , chilled or frozen 614 20 0207 31 00 0207 50 10 Fatty liver of geese or ducks unlimited free 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 10 0208 90 20 0208 90 40 0208 90 90 Other meat and edible meat offal , of domestic rabbits Other than domestic rabbits Of frog's legs Of domestic pigeons Of game, other than rabbits or hares Other unlimited 70 free free 50 free ex 0406 90 White brined cheese of cow's milk and Kashkaval Vitosha of cow's milk 2 000 20 ex 0408 91 80 0408 99 80 Whole eggs, dried Other whole eggs , not in shell 290 (*) 20 0409 00 00 Natural honey unlimited 93 0602 40 90 0602 99 30 0602 99 45 0602 99 49 0602 99 59 0602 99 91 ex 0602 99 70 ex 0602 99 99 Budded or grafted roses Trees and shrubs , excluding fruit and forest trees and shrubs , other live plants , cuttings and roots , excluding yuccas and cacti not planted in pots, tubs unlimited 46 92 0603 10 13 0603 10 51 0603 10 53 0603 10 55 Cut flowers, fresh 170 20 No L 223/66 F.N Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of JMFN ) 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets . . .: Other unlimited 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 9 1 49 0604 91 90 Foliage , branches and other parts of plants , without flowers : Fresh unlimited 70 0604 99 10 Not further prepared than dried 50 0701 90 51 0701 90 59 0701 90 90 Potatoes 2 440 20 0702 00 1 5 0702 00 20 0702 00 25 0702 00 45 0702 00 50 Tomatoes 740 on 20 0702 00 30 0702 00 35 0702 00 40 Tomatoes n n 0703 10 19 0703 20 00 Onions Garlic 300 680 20 0707 00 1 0 0707 00 1 5 0707 00 20 0707 00 35 0707 00 40 Cucumbers 870 n n 20 0707 00 90 Gherkins 0707 00 25 0707 00 30 Cucumbers, fresh or chilled ( from 16 May to 31 October ) unlimited n n 80 0709 60 10 Sweet peppers 1 030 20 ex 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 99 ex 0709 90 90 Aubergines , from 1 January to 31 March Celery , other than celeriac, from 1 January to 31 March Chantarelles Pimenta Other , excluding parsley , from 1 January to 31 March unlimited 56 free 50 56 0710 21 00 0710 22 00 0710 29 00 Peas, frozen Beans , frozen Other, frozen 370 20 0710 80 85 0710 80 95 Other vegetables , frozen 560 0710 80 59 Fruit of genus Capsicum or Pimenta , excluding sweet peppers unlimited 50 0711 40 00 0711 90 10 Cucumbers and gherkins Fruit of genus Capsicum or Pimenta , excluding sweet peppers unlimited 80 50 20 . 9 . 95 f.N Official Journal of the European Communities No L 223/67 CN code Description Quantity( tonnes ) Comments Duty (% of MFN ) 0711 90 40 2003 10 20 2003 10 30 Mushrooms 1 360 (") 20 0712 20 00 ex 0712 30 00 ex 0712 90 90 Onions, dried Mushrooms, excluded cultivated mushrooms Horse-radish (Cochlena armoriai) unlimited 50 37 free Dried leguminous vegetables , shelled , whether or not skinned 0713 10 90 Other unlimited 77 ex 0713 20 90 0713 31 90 Chickpeas of the species Cicer anetenum, not for sowing free 0713 32 90 0713 33 90 0713 39 90 Beans, of the genera Phaseolus or Vigna , not for sowing free 0713 50 90 ex 0713 90 90 Broad , not for sowing Other peas, dried 60 0713 40 90 Lentils , other 300 20 0802 31 00 0802 32 00 Walnuts in shell Shelled 450 20 0806 10 30 0806 10 40 Table grapes from 15 July to 31 October : from 15 July to 20 July from 21 July to 31 October 410 n C ) 20 0806 10 99 Grapes, Other, from 15 July to 31 October ex 0807 10 10 Watermelons, from 1 November to 30 April unlimited 59 0808 10 10 0808 10 92 0808 10 94 0808 10 98 Apples Apples, other than cider apples 870 n n n 20 0808 20 10 0808 20 57 0808 20 67 Pears 2 450 n n n 0808 20 90 Quinces 200 0809 10 10 0809 10 50 Apricots : from 1 August to 31 May 150 20 0809 10 20 0809 10 30 0809 10 40 Other on 0809 20 21 0809 20 31 0809 20 41 Sour cherries , fresh, from 1 May to 15 July : from 1 May to 20 May Other unlimited c ') n n 73 0809 20 11 0809 20 71 0809 20 51 0809 20 61 Sour cherries, fresh , from 16 July to 30 April : from 11 August to 30 April Other n n 0809 30 11 0809 30 19 0809 30 51 0809 30 59 Peaches : from 1 October to 10 June 545 20 No L 223/6 8 F.N Official Journal of the European Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Dutv (% of MFN ) 0809 30 21 0809 30 29 0809 30 31 0809 30 39 0809 30 41 0809 30 49 Other O i ") 0809 40 30 Plums , from 1 July to 30 September 5 750 OÃ ­ ") 0809 40 10 0809 40 40 0809 40 20 Plums, from 1 October to 30 June : from 1 October to 10 June Other 1 350 n n 0809 40 90 Sloes unlimited 47 0810 10 10 0810 10 90 Strawberries 2 090 nr-) C 1 ) 20 081020 10 0810 30 10 0810 30 30 0810 40 90 Raspberries Blackcurrants, fresh Redcurrants , fresh Other berries unlimited n n o1 ) 82 42 0811 10 90 0811 20 31 081 1 20 59 0811 20 90 0811 90 50 ex 081 1 90 95 Strawberries , not containing added sugar or other sweetened matter Raspberries Blackberries Other berries Bilberries Quinces unlimited C 1 ) (, 2 ) 72 78 53 33 47 56 0812 10 00 0812 90 10 Cherries Apricots , preserved 905 103 20 0813 10 00 Apricots , dried unlimited 79 0813 40 70 0813 40 95 Other fruits , dried 610 20 0904 20 90 Fruit of genus Capsicum or Pimenta , crushed or ground unlimited 33 1001 90 99 Common wheat 2 200 20 1008 20 00 Millet 1 400 20 ex 1106 30 90 Flour , meal and powder of chestnuts unlimited 58 1209 21 00 1209 22 10 1209 25 90 1209 29 10 1209 29 80 1209 91 90 1209 99 99 Seeds , fruits and spores 1 090 20 1210 10 00 1210 20 00 Hops 300 20 1211 10 00 Liquorice roots unlimited free 20 . 9 . 95 T EN I Official Journal of the European Communities No L 223/69 CN code Description Quantity( tonnes ) Comments Duty (% of MFN) 1212 30 00 Apricot, peach or plum stones and kernels unlimited free 1501 00 11 Lard for industrial use 4 750 20 1512 11 91 Sunflower seed oil 330 20 1602 20 11 1602 20 19 Goose or duck liver, prepared or preserved unlimited 69 1602 31 11 1602 39 19 Preserved meat of turkey Other 205 20 2001 10 00 Cucumbers, preserved 2 390 20 2001 90 20 Fruit of genus Capsicum, other than sweet peppers and pimentos unlimited 50 2002 10 10 2002 10 90 Tomatoes, prepared 7 760 20 2002 90 11 2002 90 19 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes, prepared 8 070 2005 90 10 Fruit of genus Capsicum unlimited 50 2007 99 10 Plum purÃ ©e and plum paste unlimited ( 2 ) 86 2007 99 31 Jams, jellies , marmalades, purÃ ©es and pastes of cherries with a sugar content exceeding 30 % by weight (") 83 2007 99 33 Strawberry jam 113 n 20 ex 2007 99 39 With sugar content &gt; 30 % by weight. Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples ), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50 , 0810 40 90, 0810 90 unlimited n 27 ex 2007 99 58 13% &lt; sugar content &lt; 30% by weight . Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples ), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50 , 0810 40 90, 0810 90 n ex 2007 99 93 ex 2007 99 98 Other . Fruit falling within heading Nos 0801 , 0803 , 0804 ( except figs and pineapples ), 0807 20 00 , 0810 20 90 , 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 2008 50 71 2008 50 79 2008 50 92 2008 50 94 Apricots , preserved 350 20 2008 60 61 Sour cherries , containing added sugar, packing &lt; 1 kg unlimited 75 2008 60 69 2008 70 79 2008 80 70 2008 99 55 Cherries, preserved Peaches, preserved Strawberries, preserved Plums, preserved 92 550 520 170 20 No L 223/70 I EN I Official Journal of the Europear Communities 20 . 9 . 95 CN code Description Quantity( tonnes ) Comments Duty (% of M FN ) 2009 70 1 9 Apple juice 4 070 20 2009 70 30 2009 70 93 2009 70 99 Apple juice , of a density nor exceeding 1,33 g/cm ' at 20 °C unlimited 48 2309 90 31 2309 90 41 Preparations of a kind used in animal feeding 2 800 20 2401 10 60 2401 10 70 2401 20 60 2401 20 70 Tobacco 6 000 20 (') Notwithstanding the rules of interpretation of the combined nomenclature, the wording for the description of the products is to he considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes . Where ex CN codes are indicated , the preferential scheme is to be determined by application of the CN codes and corresponding description taken together . ( : ) Entry within this code is subject to conditions laid down in the relevant Communitj provisions . (  ') The quota for this product is opened for Bulgaria , Czech Republic, Estonia , Hungary . Latvia , Lithuania , Poland , Romania , Slovak Republic . If imports into the Community ( from all origins ) may exceed 500 000 heads for any given yea -, the Community may take the management measures needed to protect its market, notwithstanding any other rights given under the Agreement . ( 4 ) The quota for this product is opened for the Czech Republic , the Slovak Republic , Bulgaria , Romania , Hungary , Poland, Estonia , Latvia and Lithuania . The applied duty is 6% . P ) The Community may take into account , in the framework of its legislation , and whet appropriate , the supply needs of its market and the necessity to preserve its balance. ( h ) Possibility of converting limited quantities . ( ) Excluding tenderloin presented alone . ( x ) In equivalent dried eggs (1 kg liquid = 0,26 kg dried eggs ). O See comment Nos 14 to 37 on entry prices , Schedule LXXX-European Communities , Section I-A . ( I (&gt; ) Minimum duty applicable (MFN). ( n ) Minimum duty applicable = ECU 2,2/100 kg net . ( i : ) Subject to minimum import price arrangement contained in the Annex to Annex XI ( Europe Agreement ) for products for processing . ( n ) The reduction applies only on the ad valorem part of the duty . 20 . 9 . 95 EN Official Journal of the European Communities No L 223/71 ANNEX VI PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 HUNGARY CN code Description Conventional quotas ( 1 ) ( in tonnes ) Autonomous quotas ( in tonnes ) Rate ot dutv applicable from 1.7 . 1995 Meat of bovine animals 6 200 550 20 % of duty0201 0202 ex 0203 Meat of domestic swine &gt;8 000 100 20% of duty 0204 Meat of sheep or goats 1 450 480 free Ducks not cut in pieces , fresh , chilled or frozen 910 3 000 20% of duty0207 10 51 0207 10 55 0207 10 59 0207 23 11 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 Cuts of ducks , boneless, fresh , chilled or frozen Breasts and cuts thereof, of ducks, with bone in , fresh , chilled or frozen Legs and cuts thereof, of ducks, with bone in , fresh , chilled or frozen 910 240 20 % of dutv Geese not cut in pieces , fresh , chilled or frozen Cuts of geese, fresh , chilled or frozen 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 39 61 0207 43 11 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 6 100 1 500 20 % ot duty Whole wings, with or without tips , of geese , fresh , chilled or frozen Backs , necks, backs with necks attached , rumps and wing tips , of geese, fresh , chilled or frozen Breasts and cuts thereof, of geese , fresh , chilled or frozen Legs and cuts thereof, of geese , fresh , chilled or frozen Goose paletots , fresh , chilled or frozen 1 300 ( : ) 500 20 % of dutyex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Other cheese : Balaton , Cream White, Hajdu , Marvany , Ovari , Pannonia , Trappista 1601 00 91 Sausages, dry or for spreading , uncooked 5 600 610 20 % of duty 1602 41 10 Hams and cuts thereof, of domestic swine 280 258 20% of duty 2309 10 Dog or cat food , put up for retail sale 10 875 20 % of duty (') Existing quotas opened under Community preferential agreements . ( 2 ) From 1 July 1994 to 30 June 1995 . No L 223/72 F.N Official Journal of the European Communities 20 . 9 . 95 POLAND CN code Description Conventional quotas (') ( in tonnes ) Autonomous quotas ( in tonnes ) Rate of duty applicable from 1 . 7. 1995 0104 10 30 0104 10 80 0104 20 10 0104 20 90 0204 Sheep other than pure-bred breeding animal Goats Meat of sheep or goats [ 8 400 200 free 0201 0202 Meat of bovine animals 5 200 1 500 20 % of duty 0207 23 1 1 0207 23 19 Ducks not cut in pieces , frozen 1 200 20 20 % of duty 0207 23 51 0207 23 59 Geese not cut in pieces , frozen 16 100 280 20 % of duty 1602 50 31 1602 50 39 Prepared meat of bovine animals, in airtight containers :  corned beef  other I - 440 1 3% ad valorem (') Existing quotas opened under Community preferential agreements . ROMANIA CN code Description Conventional quotas (') ( in tonnes ) Autonomous quotas ( in tonnes ) Rate of duty applicable from 1 . 7. 1995 0203 11 10 0203 21 10 Carcases and half-carcases of domestic swine 12 640 100 20 % of duty 0207 23 51 0207 23 59 Geese not cut in pieces , frozen 143 100 20 % of duty 1602 41 10 Hams and cuts thereof, of domestic swine 1 514 224 20 % of duty (') Existing quotas opened under Community preferential agreements . BULGARIA CN code Description Conventional quotas (') ( in tonnes ) Autonomous quotas ( in tonnes ) Rate of duty applicable from 1 . 7. 1995 0207 23 11 0207 23 19 Ducks not cut in pieces , frozen 130 25 20 % of duty 0207 23 51 0207 23 59 Geese not cut in pieces , frozen 532 75 20% of duty ex 0406 90 Cheese other than of cows' milk  400 free (') Existing quotas opened under Community preferential agreements . 20 . 9 . 95 F.N Official Journal of the European Communities No L 223/73 CZECH REPUBLIC CN code Description Conventional quotas (') ( in tonnes ) Autonomous quotas ( in tonnes ) Rate of duty applicable from 1 . 7 . 1995 0207 23 11 0207 23 19 Ducks not cut in pieces , frozen 200 200 20 % of duty 1107 10 99 Malt not roasted, other than of wheat or in the form of flour 33 900 2 140 20 % of duty 1602 41 10 Hams and cuts thereof, of domestic swine 455 220 20 % of duty (') Existing quotas opened under Community preferential agreements . SLOVAK REPUBLIC CN code Description Conventional quotas (') ( in tonnes ) Autonomous quotas ( in tonnes ) Rate of duty applicable from 1 . 7 . 1995 0207 23 11 0207 23 19 Ducks not cut in pieces , frozen 150 100 20 % of duty 1107 1099 iMalt not roasted , other than of wheat or in the form of flour 13 600 860 20 % of duty (') Existing quotas opened under Community preferential agreements . No L 223/74 F.N Official Journal of the European Communities 20 . 9 . 95 ANEXO VIII  BILAG VIII  ANHANG VIII  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  VIII  ANNEX VIII  ANNEXE VIII  ALLEGATO VIII  BIJLAGE Vili  ANEXO VIII  LIITE VIII  BILAGA VIII Montantes bÃ ¡sicos, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten Agrarteil betrage und ZusatzzÃ ¶lle , anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ± ÃÃ ¿Ã Ã ± ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã ¿ Ã Ã Ã ½ Ã ¼Ã ¹ Ã Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties , applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans h CommunautÃ © Importi di base , presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten , geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalo asosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruksbestÃ ¥ndsdelar och tillÃ ¤ggstull som skall utgÃ ¥ pa import till gemenskapen 20 . 9 . 95 EN No L 223/75Official Journal of the European Communities ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 1 00 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ten ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,792 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 4,334 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / Mais / Mi ho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet , langkornet / Reis , langkÃ ¶rnig , geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / R z dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkor ­ nigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 134,101 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 1 94,050 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 223/76 f EN Official Journal of the European Communities 20 . 9 . 95 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice Ã C / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã ´Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1803 0% 1 804 00 00 0% 1805 00 00 0% 1806 10 15 0% 2008 11 10 7,7 % 2008 91 00 6,4 % 2101 20 20 0% 2101 20 92 4,0 % 2101 30 11 7,2 % 2101 30 91 8,1 % 2102 10 10 7% 2102 10 90 8,3 % 2102 20 11 2,8 % 2102 30 00 2,8 % 2103 10 4,1 % 2103 20 5,6 % 2103 30 90 6,1 % 2103 90 90 4,7 % 2106 10 20 7,7 % 2106 90 92 4,1 % 2203 6,1 % 2205 10 10 0% 2205 10 90 20 . 9 . 95 EN Official Journal of the European Communities No L 223/77 ANEXO IX  BILAG IX  ANHANG IX  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IX  ANNEX IX  ANNEXE IX  ALLEGATO IX  BIJLAGE IX  ANEXO IX  LIITE IX  BILAGA IX Montantes bÃ ¡sicos , considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales , aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle, anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ± ÃÃ ¿Ã Ã ± ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã  Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã  Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties , applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten, geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruksbestÃ ¥ndsdelar och tillÃ ¤ggstull som skall utgÃ ¥ pa import till gemenskapen No L 223/78 EN Official Journal of the European Communities 20 . 9 . 95 ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ren ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,771 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / \ aÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkorret / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain huskeo , rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkor ­ nigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 28,710 Leche entera en polvo / SodmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 38,315 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burno / Boter / Manteiga / Voi / SmÃ ¶r 55,443 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 20 . 9 . 95 FN Official Journal of the European Communities No L 223/79 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodii / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã ; / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1519 12 00 0% 1519 30 00 3,1 % 1704 90 10 8,5% 1803 0% 1 804 00 00 0 % 1805 00 00 0 % 1806 10 15 0 % 1901 90 91 0 % 2101 20 20 0 % 2101 20 92 4% 2101 30 11 7,2% 2101 30 91 8.1 % 2103 10 4. 1 % 2103 20 5.6% 2103 30 90 6 . 1 % 2103 90 90 4.7 % 2104 10 6.6 % 2104 20 8.1 % 2106 10 20 7.7% 2106 90 92 4.1 % 2201 0 % 2202 10 0 % 2202 90 10 4.1 % 2203 6.1 % 2205 10 10 0% 2205 10 90 No L 223/80 MEN Official Journal of the European Communities 20 . 9 . 95 ANEXO X  BILAG X  ANHANG X  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  X  ANNEX X  ANNEXE X  ALLEGATO X  BIJLAGE X  ANEXO X  LIITE X  BILAGA X Montantes bÃ ¡sicos, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle , anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã ¿ Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the redtced agricultural components and additional duties, applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©rients agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen , in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten , geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalc usosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruksbestÃ ¥ndsdelar och tillÃ ¤ggstull som skall utgÃ ¥ pa import till gemenskapen 20 . 9 . 95 I EN I Official Journal of the European Communities No L 223/81 ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 1 00 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ten ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,71 1 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 2,500 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / Mai's / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris, afskallet , langkornet / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkor ­ nigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Vol e-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 38,315 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 55,443 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 223/82 PEN Official Journal of the European Communities 20 . 9 . 95 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1704 90 10 8,5 % 1803 0% 1804 00 00 0% 1805 00 00 0% 1806 10 15 0 % 2101 20 20 4,0 % 2101 20 92 4,0 % 2101 30 11 7,2 % 2101 30 91 8,1 % 2102 10 10 7,0 % 2102 10 90 8,3 % 2102 20 11 2,8 % 2102 30 00 2,8 % 2103 10 4,1 % 2103 20 5,6 % 2103 30 90 6,1 % 2103 90 90 4,7 % 2104 10 6,6 % 2104 20 8,1 % 2106 10 10 7,7 % 2106 90 92 4,1 % 2202 10 0% 2202 90 10 4,0 % 2203 6,1 % 2205 0% 2208 10 00 17,86%, MIN ECU 1,03/ % vol/hl 2208 20 12 , 14, 26 , 28 ECU 0,92/ % vol/hl + ECU 5,83/hl 2208 20 40 , 62, 64, 86 , 88 ECU 0,92/ % vol/hl 2208 30 11 ECU 0,08/ % vol/hl + ECU 0,83/hl 2208 30 19 ECU 0,08/ % vol/hl 2208 30 32 , 52, 72, 82 ECU 0,25/ % vol/hl + ECU 1,75/hl CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 2208 30 38 , 58 , 78 , 88 ECU 0,25/ % vol/hl 2208 40 10 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 40 90 ECU 0,66/ % vol/hl 2208 50 11 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 50 19 ECU 0,66/ % vol/hl 2208 50 91 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 50 99 ECU 1,03/ % vol/hl 2208 90 1 1 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 90 19 ECU 0,66/ % vol/hl 2208 90 31 ECU 0,85/ % vol/hl + ECU 3,29/hl 2208 90 33 ECU 0,75/ % vol/hl + ECU 2,92/hl 2208 90 35 ECU 0,75/ % vol/hl 2208 90 38 ECU 0,75/ % vol/hl 2208 90 41 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 45 ECU 1,0/ % vol/hl + ECU 6,6/hl 2208 90 48 ECU 1,0/ % vol/hl + ECU 6,6/hl 2208 90 52 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 58 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 65 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 69 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 71 ECU 0,92/ % vol/hl 2208 90 73 ECU 1,03/ % vol/hl 2208 90 79 ECU 1,03/ % vol/hl 2208 90 91 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 99 ECU 1,03/ % vol/hl 20 . 9 . 95 FN Official Journal of the European Communities No L 223/83 ANEXO XI  BILAG XI  ANHANG XI  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  XI  ANNEX XI  ANNEXE XI  ALLEGATO XI  BIJLAGE XI  ANEXO XI  LIITE XI  BILAGA XI Montantes bÃ ¡sicos, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales , aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugs*, lementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge u id ZusatzzÃ ¶lle, anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã  Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã ¿Ã Ã ¸Ã ­Ã Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties , applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommuiautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten, geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruksbestÃ ¥ndsddar och tillÃ ¤ggstull som skall utgÃ ¥ pa import till gemenskapen No L 223/84 EN Official Journal of the European Communities 20 . 9 . 95 ecus / ECU / Ecu / ecu / ecus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ten ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 9,711 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 2,500 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet , langkornet / Reis , langkÃ ¶rnig , geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ºÃ ¿Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkor ­ nigt 27,1 75 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilch pulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã ¿)- Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 27,436 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 38,315 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 55,443 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 20 . 9 . 95 F.N Official Journal of the European Communities No L 223/85 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice Ã C / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1704 90 10 8,5 % 1803 0% 1804 00 00 0 % 1805 00 00 0 % 1806 10 15 0% 2101 20 20 \ 4,0% 2101 20 92 4,0% 2101 30 11 7,2 % 2101 30 91 8,1 % 2102 10 10 7,0% 2102 10 90 8,3 'X, 2102 20 11 2,8 % 2102 30 00 2,8 % 2103 10 4,1 % 2103 20 5,6 % 2103 30 90 6,1 %, 2103 90 90 4,7 % 2104 10 6,6 % 2104 20 8,1 % 2106 10 10 7,7% 2106 90 92 4,1 % 2202 10 0% 2202 90 10 4,0 % 2203 6,1 % 2205 0% 2208 10 00 17,86%, MIN ECU 1,03/ % vol/hl 2208 20 12 , 14 , 26 , 28 ECU 0,92/ % vol/hl + ECU 5,83/hl 2208 20 40, 62 , 64, 86, 88 ECU 0,92/ % vol/hl 2208 30 11 ECU 0,08/ % vol/hl + ECU 0,83/hl 2208 30 19 ECU 0,08/ % vol/hl 2208 30 32 , 52 , 72, 82 ECU 0,25/ % vol/hl + ECU 1,75/hl CÃ ³digo NC / KN-kode / KN-Code / KcuÃ ²ix.Ã ³Ã § Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã ; / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 2208 30 38 , 58 , 78 , 88 ECU 0,25/ % vol/hl 2208 40 10 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 40 90 ECU 0,66/ % vol/hl 2208 50 1 1 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 50 19 ECU 0,66/ % vol/hl 2208 50 91 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 50 99 ECU 1,03/ % vol/hl 2208 90 11 ECU 0,66/ % vol/hl + ECU 3,29/hl 2208 90 19 ECU 0,66/ % vol/hl 2208 90 31 ECU 0,85/% vol/hl + ECU 3,29/hl 2208 90 33 ECU 0,75/ % vol/hl + ECU 2,92/hl 2208 90 35 ECU 0,75/ % vol/hl 2208 90 38 ECU 0,75/ % vol/hl 2208 90 41 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 45 ECU 1,0/ % vol/hl + ECU 6,6/hl 2208 90 48 ECU 1,0/ % vol/hl + ECU 6,6/hl 2208 90 52 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 58 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 65 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 69 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 71 ECU 0,92/ % vol/hl 2208 90 73 ECU 1,03/ % vol/hl 2208 90 79 ECU 1,03/ % vol/hl 2208 90 91 ECU 1,03/ % vol/hl + ECU 6,58/hl 2208 90 99 ECU 1,03/ % vol/hl No L 223/86 EN Official Journal of the European Communities 20 . 9 . 95 ANEXO XII  BILAG XII  ANHANG XII  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  XII  ANNEX XII  ANNEXE XII  ALLEGATO XII  BIJLAGE XII  ANEXO XII  LIITE XII  BILAGA XII Montantes bÃ ¡sicos, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte I andbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle , anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cks chtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ± ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã ³ Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã Ã Ã ¸Ã µÃ Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ ·:Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties , applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de verlaagde agrarische elementen en aanvullende invoerrechten , geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos elementos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruk* bestÃ ¥ndsdelar och tillÃ ¤ggstull som skall utgÃ ¥ pa import till gemenskipen 20 . 9 . 95 fn Official Journal of the European Communities No L 223/87 ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ten ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,792 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / Mais / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet , langkornet / Reis, angkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkor ­ nigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 134,101 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 194,050 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 No L 223/88 EN Official Journal of the European Communities 20 . 9 . 95 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull ( CÃ ³digo NC / KN-kode / KN-Code / &lt;Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodii / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã Ã  / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1519 12 00 0% 2io: 20 11 2,8 % 1519 20 00 3,1 % 2io; 30 00 2,8 % 1704 90 10 8,5 % 210 . 10 00 4,1 % 1806 10 15 0% 210. 20 00 5,6 % 1901 90 91 0% 210 . 30 90 6,1 % 2008 11 10 7,7 % 210. 90 90 5% 2008 91 00 6,4 % 21 0 ¿ ¢ 10 6,6 % 2101 20 20 2101 20 92 4% 4% 210 ¿ - 20 00 8,1 % 2101 30 11 7,2 % 21 06 10 10 7,7% 2101 30 91 8,1 % 2106 90 92 4,1 % 2102 10 10 7% 220: 10 0% 2102 10 90 8,3 % 2202 90 10 5,6 % 20 . 9 . 95 FN Official Journal of the European Communities No L 223/89 ANEXO XIII  BILAG XIII  ANHANG XIII  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  XIII  ANNEX XIII  ANNEXE XIII  ALLEGATO XIII  BIJLAGE XIII  ANEXO XIII  LIITE XIII  BILAGA XIII Montantes bÃ ¡sicos, considerados para calcular los elementos agrÃ ­colas reducidos y derechos adicionales, aplicables a las importaciones en la Comunidad BasisbelÃ ¸b taget i betragtning ved beregningen af de nedsatte landbrugselementer og tillÃ ¦gstold anvendelig ved indfÃ ¸rsel i FÃ ¦llesskabet GrundbetrÃ ¤ge, die bei der Berechnung der ermÃ ¤Ã igten AgrarteilbetrÃ ¤ge und ZusatzzÃ ¶lle, anwendbar bei der Einfuhr in die Gemeinschaft , berÃ ¼cksichtigt worden sind Ã Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ »Ã ®Ã Ã ¸Ã ·Ã Ã ±Ã ½ Ã ÃÃ Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¿Ã ½ Ã ÃÃ ¿Ã »Ã ¿Ã ³Ã ¹Ã Ã ¼Ã ¿ Ã Ã Ã ½ Ã ¼Ã µÃ Ã ±Ã ²Ã »Ã ·Ã Ã Ã ½ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã Ã ½ Ã ºÃ ±Ã ¹ ÃÃ Ã ¿Ã Ã ¸Ã ­Ã Ã Ã ½ Ã ´Ã ±Ã Ã ¼Ã Ã ½ ÃÃ ¿Ã Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ± Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± Basic amounts taken into consideration in calculating the reduced agricultural components and additional duties, applicable on importation into the Community Montants de base pris en considÃ ©ration lors du calcul des Ã ©lÃ ©ments agricoles rÃ ©duits et droits additionnels applicables Ã l'importation dans la CommunautÃ © Importi di base, presi in considerazione per il calcolo degli elementi agricoli e dei dazi addizionali applicabili all'importazione nella ComunitÃ Basisbedragen, in aanmerking genomen bij de berekening van de vtrlaagde agrarische elementen en aanvullende invoerrechten, geldend bij invoer in de Gemeenschap Montantes de base tomados em consideraÃ §Ã £o aquando do cÃ ¡lculo dos ebmentos agrÃ ­colas reduzidos e dos direitos adicionais aplicÃ ¡veis Ã importaÃ §Ã £o na Comunidade YhteisÃ ¶Ã ¶n tulevaan tuontiin sovellettavia alennettuja maatalousosia ja lisÃ ¤tulleja laskettaessa huomioon otettavat perusmÃ ¤Ã ¤rÃ ¤t Grundpriser som beaktas vid berÃ ¤kning av minskade jordbruksbestÃ ¥ndsdelar och tillÃ ¤ggstull som skall utgÃ ¥ pÃ ¤ import till gemenskapen No L 223/90 EN Official Journal of the European Communities 20 . 9 . 95 ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © ten ­ dre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 2,792 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 15,168 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 9,204 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet , langkornet / Reis , langkÃ ¶rnig , geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riis / Ris , skalat lÃ ¥ngkor ­ nigt 27,175 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã  ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 96,027 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoe ­ der / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 134,101 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 194,050 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 20 . 9 . 95 EN Official Journal of the European Communities No L 223/91 CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodi / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã ; / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 1302 12 00 0% 1302 13 00 2,7% 1302 20 10 8,6% 1302 20 90 6,3 % 1519 12 00 0% 151920 00 3,1 % 1704 90 10 8,5% 1803 0% 1 804 00 00 0% 1 805 00 00 0% 1806 10 15 0% 1901 90 91 0% 2008 1110 7,7 % 2008 91 00 6,4 % 2101 10 11 5,9 % 2101 10 19 5,9 % 2101 10 92 7,2 % 2101 20 20 4% 2101 20 92 4% 2101 30 11 7,2 '%, CÃ ³digo NC / KN-kode / KN-Code / Ã Ã Ã Ã ¹Ã ºÃ ; Ã £Ã  / CN code / Code NC / Codice NC / GN-code / CÃ ³digo NC / CN-koodii / KN-kod Derecho / Told / Zoll / Ã Ã ±Ã Ã ¼Ã ; / Duty / Droit / Dazio / Invoerrecht / Direito / Tullit / Tull 2101 30 91 8,1 % 2102 10 10 7% 2102 10 90 8,3 % 2102 20 11 2,8 % 2102 20 19 3,8 % 2102 20 90 0 % 2102 30 00 2,8 % 2103 10 00 4,1 % 2103 20 00 5,6 % 2103 30 90 6,1 % 2103 90 90 5% 2104 10 10 6,6 % 2104 10 90 6,6 % 2104 20 00 8,1 % 2106 10 10 7,7 '% , 2106 90 92 4,1 % 2202 10 0% 2202 90 1 0 5,6 % 2203 00 01 5,8 % 2203 00 09 5,8 % 2203 00 1 0 5,8 %